Per Curiam.
Under the authorities it would seem that the validity of the assignment herein is to be tested as of the date when the power of attorney was executed. (Thompson v. Erie R. R. Co., 207 N. Y. 171; Thompson v. Gimbel Bros., 71 Misc. 126; affd., 145 App. Div. 436; affd., 207 N. Y. 659.) So tested the assignment is void as against public policy or at least not enforcible in an action at law against the employer, for the reason that it is an assignment of wages under a contract for employment not then existing. (Cooper v. Douglass, 44 Barb. 409; Williston Cont. § 414; Restatement, Contracts, § 154, subd. 2.)
Judgment affirmed, with twenty-five dollars costs.
All concur; present, Lydon, Callahan and Frankenthaler, JJ.